Title: To John Adams from Benjamin Vaughan, 20 April 1786
From: Vaughan, Benjamin
To: Adams, John


     
      Jeffries Square, April 20, 1786.
     
     Mr B Vaughan presents his respectful compts. to Mr Adams, and having waited for the inclosed, wishes for the favor of an answer upon the subject of it.
     Dr. Gray makes a private party for Mr V:, and of course will be happy to see Mrs & Miss Adams, with Col Jefferson & Col smith.
     Mr V: is endeavoring to procure Mr Bolton’s permission to see the immense machinery at Blackfriars Bridge for grinding corn by means of the steam engine, as difficulties have been feared respecting some foreigners, which Mr V— does not apprehend occur in the present instance.
    